Dismissed and Memorandum Opinion filed August 13,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00663-CR
____________
 
STANLEY CREEKS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
506th District Court
Grimes County, Texas
Trial Court Cause No. 16369
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of retaliation.  Appellant entered
a plea of true to an enhancement paragraph.  On March 5, 2009, the trial court
sentenced appellant to confinement for fifteen years in the Texas Department of
Criminal Justice, Institutional Division.  No timely motion for new trial was
filed.  Appellant=s notice of appeal was not filed until May 18, 2009.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial.  See
Tex. R. App. P. 26.2(a)(1).  A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Seymore, Brown, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).